       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 1 of 24




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BRENDA DRAKE, on behalf of                       )
herself and all others similarly situated,       )
                                                 )
                    Plaintiff,                   )
                                                 )   Case No. 1:19-CV-1746
             v.                                  )   Hon. Leigh M. May
                                                 )
FIRSTKEY HOMES, LLC,                             )
                                                 )
                    Defendant.                   )

     DEFENDANT FIRSTKEY HOMES, LLC’S OPPOSITION TO
 PLAINTIFF’S MOTION TO DECLARE INEFFECTIVE DEFENDANT’S
         OFFER OF JUDGMENT DATED MARCH 13, 2020

      Defendant FirstKey Homes, LLC (“FirstKey”), by and through its counsel,

hereby submits this Opposition to Plaintiff’s Motion to Declare Ineffective

Defendant’s Offer of Judgment Dated March 13, 2020 (the “Offer”). For the reasons

set forth in FirstKey’s Motion for Continued Stay, filed April 23, 2020 (ECF No.

58) (“Motion for Stay”), FirstKey respectfully submits that the Court should stay

this action and decline to address Plaintiff’s Motion at this time. As explained in the

Motion to Stay and in FirstKey’s forthcoming Reply in Support of the Motion to

Stay, and in addition to the fact that the ongoing COVID-19 pandemic makes

discovery impracticable and unsafe in the near term, the Supreme Court will soon

resolve a constitutional challenge to the TCPA presented in Barr v. American

                                             1
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 2 of 24




Association of Political Consultants, Appeal No. 19-631 (“Barr”). Mot. to Stay at 7.

On May 6, 2020, the Supreme Court heard oral argument and took the matter under

submission. A decision is likely by the end of June, and if the Court finds that the

government debt exception to the TCPA’s automated phone call prohibition is

unconstitutional, the Supreme Court will decide whether this provision is non-

severable, thereby rendering all of the TCPA’s automated calling provisions

unconstitutional and mooting Plaintiff’s remaining claim. Id. at 8.

      To the extent any of this dispute remains after the Supreme Court renders its

decision in Barr, Plaintiff’s Motion is properly denied for two equally important

reasons. First, the Offer has already expired by its terms and defendant is not yet

seeking costs based on the Offer. Therefore, the subject matter of the Motion is not

even ripe. Second, even if the Motion were ripe, it improperly attempts to curtail a

defendant’s right to serve a Rule 68 offer of judgment expressly permitted by the

Federal Rules. A carve out of Rule 68 for proposed class actions was considered –

and expressly rejected – by the Advisory Committee. It was “well aware of Rule 23,

but it chose not to exempt Rule 23, i.e., class actions, from Rule 68’s purpose.”

Leahy-fernandez v. Bayview Loan Servicing, LLC, No. 8:15-CV-2380-T-33TGW,

2016 WL 1047159, at *1 (M.D. Fla. Mar. 16, 2016); Roundtree v. Bush Ross, P.A.,

No. 814CV00357T27AEP, 2014 WL 12638851, at *2 (M.D. Fla. Apr. 24, 2014).


                                          2
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 3 of 24




Specifically, the Advisory Committee considered amending Rule 68 so that it would

“not apply to class or derivative actions under Rules 23, 23.1, and 23.2.” Committee

on Rules of Practice and Procedure of the Judicial Conference of the United States,

Preliminary Draft of Proposed Amendments to Fed. R. Civ. P., 102 F.R.D. 407, 433

(Sept. 1984). Significantly, this proposal was not adopted, and as it stands today,

Rule 68 does not exclude class actions from its ambit. Id.

                         RELEVANT BACKGROUND

      On March 13, 2020, FirstKey served Plaintiff with an Offer pursuant to Fed.

R. Civ. P. 68 in the amount of Five Hundred Dollars ($500), inclusive of attorneys’

fees and costs, which is exactly the statutory damages that Plaintiff could (at most)

recover in this TCPA lawsuit assuming Plaintiff prevailed at trial on her individual

claim. See 47 U.S.C. §227(b)(3)(B).

      Consistent with Rule 68, the Offer was unconditional and would remain open

for fourteen (14) days after service, after which the Offer would be deemed

withdrawn. Although the Offer would have expired by its terms on March 27, 2020,

Plaintiff requested a thirty-day “extension,” ostensibly to consider the Offer. In a

show of good faith (including in light of the COVID-19 pandemic), FirstKey agreed

to Plaintiff’s requested extension. Yet instead of accepting or rejecting the Offer

after the thirty days passed, on April 23, 2020, Plaintiff demanded that FirstKey


                                         3
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 4 of 24




withdraw the Offer, and on April 27, 2020, Plaintiff filed her Motion.

      The Offer equals the value of Plaintiff’s individual claim and reflects

FirstKey’s desire to spare both Parties (and this Court) additional, wasteful litigation.

Specifically, the Court has already granted summary judgment as to Plaintiff’s “opt-

out” claim. See Order, ECF No. 49, at 10. And although the Court denied summary

judgment as to Plaintiff’s “no-consent” claims, FirstKey believes that further

discovery will confirm, among other things, that Ms. Drake’s claims are

idiosyncratic and atypical, and subject to unique defenses.

      Tellingly, the Motion does not cite a single Federal Rule or Eleventh Circuit

precedent giving this Court the authority to grant the relief requested by the Motion;

nor does it cite a single case from this District where a Court granted a similar

motion. This is because no such authority exists. This Court applies Rule 68 as the

rule requires – identically in proposed class actions as in individual cases – and has

refused to prematurely declare ineffective or strike Rule 68 offers of judgment made

to a named plaintiff. Taylor v. Screening Reports, Inc., Civil Action No. 1:11-CV-

3426-AT-GGB, ECF No. 70, at 2 (N.D. Ga. Sept. 4, 2012) (Totenberg, J.) (attached

as Ex. A hereto).

      Plaintiff (or rather, her counsel) states the Offer is “of near-zero value to

Plaintiff.” Mot. at 2 n.3. This revealing statement ignores the reality that $500 is


                                           4
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 5 of 24




exactly the amount Plaintiff can recover for her alleged claim under the TCPA (47

U.S.C. §227(b)(3)(B)) even if she prevails at trial on her individual claim. Plaintiff’s

counsel may believe this Offer is “of near-zero” value because the TCPA is not a

fee-shifting statute, but $500 is the specified amount of statutory damages to which

Plaintiff would be entitled were she to prevail on her individual claim. Id.

      Plaintiff relies on inapposite cases where defendants made Rule 68 offers of

judgment that were so excessive – many times more than the named plaintiff could

ever hope to recover at trial – that the courts determined the offers were not made in

good faith.1 Ironically, Plaintiff purports to rely on this same caselaw to declare that

FirstKey’s Offer was somehow “not made in good faith.” Mot. at 5. That is not

correct, because the Offer of $500 is for exactly what Plaintiff could recover at trial.

See 47 U.S.C. §227(b)(3)(B).

      Plaintiff’s so-called “dilemma” (Mot. at 2) is created by Rule 68 itself, which

by its terms applies to any action, whether a plaintiff is pursuing claims individually

or on behalf of a proposed class. That Plaintiff may in fact wind up liable for

FirstKey’s costs is the very reason the rule exists and in no sense is unfair. Rule 68

expressly provides defendants with a procedural mechanism to make good faith


1
 See, e.g., Gilmore v. USCB Corp., 323 F.R.D. 433, 434-35 (M.D. Ga. 2017); Slovin
v. Sunrun, Inc., No. 15-CV-5340 YGR, 2017 WL 2902902, at *1 (N.D. Cal. July 7,
2017).

                                           5
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 6 of 24




settlement offers. It is designed to encourage plaintiffs to seriously consider the

merits of their cases regardless of the procedural rules they purport to invoke. If the

Court is inclined to consider the merits of the Motion, the Court should deny Plaintiff

the relief requested.

                                   ARGUMENT

      The Court should grant FirstKey’s Motion to Stay and decline to address

Plaintiff’s Motion during the pendency of the stay. As explained in the Motion to

Stay and in FirstKey’s forthcoming Reply in Support of the Motion to Stay, and in

addition to the fact that the ongoing COVID-19 pandemic would make discovery

impracticable and unsafe at this time, the Supreme Court will soon resolve a

constitutional challenge to the TCPA presented in Barr. Mot. to Stay at 7. During

oral argument, questioning from a majority of the Justices indicated that severability

likely would be the focus of their analysis.2


2
   See Oral Argument Tr., Barr, available at https://www.supremecourt.gov/
oral_arguments/argument_transcripts/2019/19-631_7lio.pdf, at 8:7-8 (Chief Justice
Roberts asking “why in that situation the whole statute shouldn’t fall?”); id. at 9:11-
18 (Justice Thomas noting it would “seem a bit odd” that “we sever the exception”
since it would be “taking speech actually away from someone who’s not in this
case.”); id. at 14:5-15 (Justice Ginsberg acknowledging that if the Court severs the
government debt exemption, then plaintiffs would be “unsuccessful” because speech
would be further restricted); id. at 19:4-7 (Justice Alito noting if “we apply the
severability analysis” in a case involving the free speech clause, “the complaining
party does not get what it wants, which is the ability to speak without restriction.”);
id. at 27:4-9 (Justice Gorsuch noting the “irony of a First Amendment challenge

                                          6
        Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 7 of 24




I.    If The Court Entertains The Motion, Taylor Provides The Rule Of
      Decision And Is Dispositive In FirstKey’s Favor

      Alternatively, the Court should deny the Motion outright. Plaintiff’s

arguments are materially identical to arguments made by plaintiff in another

proposed class action before this Court – that the Court expressly rejected. Taylor,

at 2. In Taylor, defendant made a Rule 68 offer of judgment to plaintiff in his

individual capacity in advance of briefing on class certification. Plaintiff moved to

strike the Rule 68 offer, characterizing the offer as “part of an effort to ‘pick off’ the

pending class action” and seeking relief to “eliminate a potential conflict between

his interests and those of the class.” Id. at 1-2. Magistrate Judge Brill rejected these

arguments and refused to take the “pre-emptive action requested by Plaintiff.” Judge

Totenberg affirmed Magistrate Judge Brill after finding that “striking Defendant’s

offer of judgment would be inappropriate at this time.” Id. at 2. The Court reasoned

that “if Defendant later files a motion for costs under Rule 68, Plaintiff would have

the opportunity to respond with the same argument he has made here showing that

the offer of judgment was not made to the appropriate offeree or otherwise did not

provide full relief,” but that “[u]nless and until one of these eventualities occurs,

further action on the matter is premature.” Id. at 2.


leading to the suppression of more speech as a remedy.”); id. at 32:3-9 (Justice
Kavanaugh nothing that “this for me [is] at least a case about severability”).


                                            7
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 8 of 24




      Although the Motion asks the Court to “declare ineffective” the Offer rather

than strike it, Taylor’s reasoning fully applies and bars the relief requested in the

Motion. First, Rule 68 permits FirstKey, like the defendant in Taylor, to make an

offer of judgment. Plaintiff’s (mis)characterization of the Offer as a “pick-off” is a

misnomer, as, just like in Taylor, the concept is inapplicable to this case, because

FirstKey has not suggested that the Offer moots Plaintiff’s claim or otherwise moved

for relief under the Offer. Second, there is no Offer for the Court to “declare”

ineffective. By its terms, the Offer has been deemed withdrawn. FirstKey has not

filed any motion to recover costs under the terms of the Offer, and therefore “further

action on the matter is premature,” Taylor, at 2, given that courts are forbidden from

“rendering impermissible advisory opinions and wasting resources through review

of potential or abstract disputes,” such as this one. Nat’l Advert. Co. v. City of Miami,

402 F.3d 1335, 1339 (11th Cir. 2005). Third, for similar reasons, the Court lacks

authority to grant Plaintiff’s request to essentially rewrite the terms of the Offer and

allow Plaintiff to accept or reject it following a decision on class certification. Id.

See also Davis v. Post University, Inc., No. 18-81004-CIV, 2019 WL 906832, at *1

(S.D. Fla. Feb. 1, 2019), report and recommendation adopted, 2019 WL 904790

(S.D. Fla. Feb. 22, 2019), infra at 15-17.




                                             8
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 9 of 24




II.   The Court Should Not Fashion A “Class Action” Exception To Fed. R.
      Civ. P. 68 That Was Already Considered – And Rejected

      Rule 68 allows a defendant to serve an opposing party with an offer to allow

judgment on specified terms, with the costs then accrued, provided the offer is made

14 days before trial. Fed. R. Civ. P. 68(a). If the offer is not accepted, it is

“considered withdrawn.” Fed. R. Civ. P. 68(b). “If the judgment that the offeree

finally obtains is not more favorable than the unaccepted offer, the offeree must pay

the costs incurred after the offer was made.” Fed. R. Civ. P. 68(d). “The plain

purpose of Rule 68 is to encourage settlement and avoid litigation” by “provid[ing]

a procedure for a party wishing to submit an offer of judgment.” Zinni v. ER

Solutions, Inc., 692 F.3d 1162, 1168 n.9 (11th Cir. 2012) (quoting Marek v. Chesny,

473 U.S. 1, 5 (1985)). “[A]pplication of Rule 68 will require plaintiffs to ‘think very

hard’ about whether continued litigation is worthwhile; that is precisely what Rule

68 contemplates.’” Leahy-fernandez, 2016 WL 1047159, at *1 (citing Marek, 473

U.S. at 11)).

      Rule 68 applies with full force to class actions. Fed. R. Civ. P. 1. In fact, the

Advisory Committee was “well aware of Rule 23, but it chose not to exempt Rule

23, i.e., class actions, from Rule 68’s purpose.” Leahy-fernandez, 2016 WL

1047159, at *1; Roundtree, 2014 WL 12638851, at *2. Specifically, the Advisory

Committee considered amending Rule 68 so that it would “not apply to class or

                                          9
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 10 of 24




derivative actions under Rules 23, 23.1, and 23.2.” Committee on Rules of Practice

and Procedure of the Judicial Conference of the United States, Preliminary Draft of

Proposed Amendments to Fed. R. Civ. P., 102 F.R.D. 407, 433 (Sept. 1984).

Significantly, this proposal was not adopted, and as it stands today, Rule 68 does

not exclude class actions from its ambit.

      Applying Rule 68 in the context of class actions makes good sense.

“Settlement is not generically undesirable in class actions, even though subject to

court control, so Rule 68’s inducement to defendants to make substantial offers

should apply in such cases.” Wright & Miller, Fed. Prac. & P. § 3001.1 (2d ed. 1997).

In fact, “there is little authority for invalidating Rule 68 in class actions.” Id. “There

is even some indication that the Supreme Court would disapprove any effort to treat

class actions differently for Rule 68 purposes.” Id. (citing Evans v. Jeff D., 475 U.S.

717, 733 (1986) (in context of civil rights fee-shifting statute, noting plaintiffs should

“not be penalized” for settling their individual cases and recognizing the “possibility

of a tradeoff between merits relief and attorney’s fees”)).

      Plaintiff’s inaccurate framing of the Offer as a “pick-off” attempt does not

justify a departure from this framework. The concept of a “pick-off” does not apply

to this case. A “pick-off” occurs when a defendant tenders a pre-certification Rule

68 offer of judgment to argue that the named plaintiff’s claims are moot. Wilson v.


                                            10
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 11 of 24




Gordon, 822 F.3d 934, 947 (6th Cir. 2016). The idea of a pick-off is to “forestall

class certification, on the theory that if the named plaintiffs have no active claims,

then there can be no class action and the whole case falls apart, with defendants

bearing only a tiny fraction of their potential exposure had class certification been

granted.” Family Med. Pharmacy, LLC v. Perfumania Holdings, Inc., No. CV 15-

0563-WS-C, 2016 WL 3676601, at *4 (S.D. Ala. July 5, 2016). This case, however,

does not present a “pick-off.” Instead, “[i]n this case, the Rule 68 offer does not moot

Plaintiff’s claims, and Defendant has filed no motion arguing otherwise.” Taylor, at

2. Therefore, professed concerns about a “pick-off” are simply inapplicable.

      None of the cases cited by Plaintiff would allow this Court to create a class

action exception to Rule 68. Mot. 4-5.3 In each of the primary authorities cited by

Plaintiff to argue that Rule 68 should not apply – Nash, Weiss, Lamberson, and Boles

– the main issue was whether defendant’s Rule 68 offer to the named plaintiff

mooted the claims and, therefore, whether the court should dismiss the case for lack

of subject matter jurisdiction. Id. These out-of-circuit cases are facially inapplicable



3
 Citing Nash v. CVS Caremark Corp., 683 F. Supp. 2d 195, 196 (D.R.I. 2010); Weiss
v. Regal Collections, 385 F.3d 337, 344 (3d Cir. 2004); Lamberson v. Fin. Crimes
Servs., LLC, Civil No. 11–98 (RHK/JJG), 2011 WL 1990450, at *3-4 (D. Minn. Apr.
13, 2011); Boles v. Moss Codilis, LLP, No. SA-10-CV-1003-XR, 2011 WL
4345289, at *4 (W.D. Tex. Sept. 15, 2011).


                                          11
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 12 of 24




because, as just discussed, FirstKey is not attempting to “pick-off” Plaintiff to moot

her claims. Although Lamberson also reviewed whether the Rule 68 offer created a

conflict of interest between the named plaintiff and the putative class, the court drew

on “dictum from the Eighth Circuit” to support its reasoning. Lamberson, 2011 WL

1990450, at *3-4. The Lamberson court failed to adhere to the plain language of

Rule 68, and there is no indication that the court was aware that the Advisory

Committee had declined to exempt class actions from Rule 68. The same flaw

applies to Boles because it relies on Lamberson. Boles, 2011 WL 4345289, at *4.

      Finally, Rule 68 applies to lawsuits filed as proposed class actions because an

analogous rule – Rule 54(d) – plainly also applies in all civil cases, whether a

proposed class action or individual case. Pickett v. Iowa Beef Processors, 149 F.

App’x 831, 832 (11th Cir. 2005) (affirming award of costs to class action defendant

against named plaintiff who lost at trial). Rule 54(d) embodies a “strong presumption

in favor of awarding costs to the prevailing party,” which is not overcome by

“limited financial resources.” Id. And prevailing parties may recover costs even if

those costs were initially paid by a person or entity not a party to the lawsuit – i.e.,

an insurance company, a lawyer or, a litigation funder. Manor Healthcare Corp. v.

Lomelo, 929 F.2d 633, 639 (11th Cir. 1991) (affirming award of costs paid by

insurance carrier). “If cost-shifting under Rule 68(d) really were inconsistent with


                                          12
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 13 of 24




the principles of Rule 23, then cost-shifting under Rule 54(d) would be as well.”

Williams v. Amazon.com, Inc., 312 F.R.D. 497, 500 (N.D. Ill. 2015). In fact, multiple

circuit courts – including the Eleventh Circuit – have awarded costs under Rule 54(d)

in proposed class actions where class treatment has been denied, something that the

Motion fails to acknowledge or address. Pickett, 149 F. App’x at 832; White v.

Sundstrand Corp., 256 F.3d 580, 585–86 (7th Cir. 2001); In re Williams Sec. Litig.-

WCG Subclass, 558 F.3d 1144, 1151 (10th Cir. 2009). See also Cayne v. Washington

Tr. Bank, No. 2:12-CV-000584-REB, 2017 WL 3749366, at *4 (D. Idaho Aug. 30,

2017) (noting “courts routinely have awarded taxable costs to defendants in class

action cases.”).

      In short, “while a Rule 68 offer of judgment to the named plaintiff in a putative

class action might present this party with a ‘difficult choice’ between his individual

interests and the interests of the putative class, ‘this merely reflects the strategic

nature of our adversary system and in no way indicates a defect in the Federal Rules

of Civil Procedure.’” Combe v. Goodman Frost, PLLC, 217 F. Supp. 3d 986, 988

(E.D. Mich. 2016) (citing Mey v. Monitronics Int’l, Inc., No. 5:11–CV–90, 2012 WL

983766, at *5 (N.D. W. Va. March 22, 2012)). Here, FirstKey has invoked its right

under Rule 68 to make a good faith settlement offer, a reasonable offer consistent

with its view that this case is not amenable to class treatment and that both Parties


                                          13
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 14 of 24




would benefit from a settlement to avoid pointless litigation costs. The Court should

not create a “class action exception” to Rule 68 because “a policy categorically

barring Rule 68 offers of judgment in class actions would be best set forth in the

Federal Rules of Civil Procedure themselves.” Jacobson v. Persolve, LLC, No. 14-

CV-00735-LHK, 2014 WL 4090809, at *5 (N.D. Cal. Aug. 19, 2014).

III.   Firstkey’s Offer Has Been “Deemed Withdrawn” And Therefore There
       Is Nothing For The Court To “Declare” Ineffective In Any Event

       Plaintiff further asks the Court to “declare” that FirstKey’s Offer is

“ineffective until it applies to the class, or [conveniently] until after a ruling on class

certification.” Mot. at 7. Plaintiff’s request ignores the fact that the Offer was

deemed withdrawn as of April 27, 2020 and currently has no legal significance.

Plaintiff could not now accept the Offer even if she wanted to. Moreover, even

assuming it were possible for the Court to somehow revive the terms of the Offer,

there would be no point in doing so. FirstKey has not and may never file a motion

for costs under Rule 68. If FirstKey ever does file such a motion, then Plaintiff will

have the opportunity to respond at the appropriate time (but which notably may be

rendered moot by an award to FirstKey of costs under Fed. R. Civ. P. 54(d), which

no one disputes would be available to FirstKey should it prevail at trial). Taylor, at

2-3. Therefore, what Plaintiff seeks is an improper advisory opinion based on

hypothetical future events. Nat’l Advert. Co., 402 F.3d at 1339 (11th Cir. 2005).

                                            14
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 15 of 24




      Ignoring the in-district, persuasive reasoning in Taylor, Plaintiff relies on

Gilmore as the centerpiece of her argument that the Court should declare the Offer

ineffective. But Gilmore does not provide reasoned grounds for the Court to “declare

ineffective” the expired Rule 68 Offer. Gilmore found courts follow three “main

approaches” when evaluating Rule 68 offers of judgment to named plaintiffs,

adopted the second approach, and declared the Rule 68 offer ineffective. Id. at 434-

35. But in so holding, the Gilmore court relied on an out-of-circuit district court case

presenting unique facts: namely, Slovin, where the court found that a Rule 68 offer

for $100,000 per plaintiff was so excessive that it “was not made in ‘good faith’ but

rather was an attempt to shift post-offer costs onto the individual plaintiffs or to

persuade individual plaintiffs to abandon the putative class.” Slovin, 2017 WL

2902902, at *4. In Gilmore, too, the Rule 68 offer for $7,500 was for more than the

named plaintiff could ever have hoped to obtain at trial. For this reason alone,

Gilmore and Slovin are readily distinguishable and inapplicable, as FirstKey’s Offer

for $500 is neither excessive nor more than Plaintiff could obtain at a successful trial

on the merits. See 47 U.S.C. §227(b)(3)(B).

      In addition to the fact that Gilmore cannot be squared with this Court’s

decision in Taylor, multiple decisions within the 11th Circuit have rejected the

Gilmore decision outright, including very recent decisions. For example, Davis v.


                                          15
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 16 of 24




Post University, Inc. was nearly identical to this case in every aspect. In Davis,

defendant made a Rule 68 offer of judgment to a named plaintiff in a TCPA case,

and plaintiff, citing Gilmore, asked the court to strike it. The court denied the motion.

First, the court noted that Rule 68 applies to all civil actions filed in federal court,

“does not contain a carve-out for Rule 23 class actions,” and does “not contain a

mechanism to strike or invalidate an offer.” Davis, 2019 WL 906832, at *7. Second,

the court also found it had no basis to exercise the court’s inherent authority to strike

the offer because the plaintiff failed to show improper behavior (bad faith) and

attendant prejudice. Id. The offer did “not create a previously-nonexistent conflict,”

as a class action named plaintiff “always has a conflict of interest of sorts, because

he has an individual as well as a representative interest in the outcome of the case.”

Id. at *8 (internal citation omitted). The court found there was “nothing wrong with

a Rule 68 offer causing a litigant to reassess their litigation strategy,” and nothing

precluded plaintiff “from fairly assessing the Offer or adequately continuing to

represent the classes.” Id. at *9. The court also found that the record did “not evince

any bad faith” by defendant. Id. at *10. Plaintiff’s TCPA statutory damages totaled

$3,500, or $10,500 if she could prove willfulness. Id. The Rule 68 offer, which was

for $10,000, was “for less than the maximum statutory damages that [plaintiff],

individually, could receive. These facts do not create an inference of bad faith.” Id.


                                           16
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 17 of 24




(distinguishing Slovin on this basis).4 This Court should apply Davis’s thorough

reasoning on indistinguishable facts and deny the Motion.

      Also, nearly identical to the instant case is Northrup v. Independent Truckers

Group, Inc., No. 8:17-CV-1890-T-36JSS, 2018 WL 1787506, at *2 (M.D. Fla. Apr.

12, 2018). The TCPA named plaintiff in Northrup similarly moved to strike or deem

ineffective a Rule 68 offer made by defendant. The court rejected the Gilmore

approach and denied plaintiff’s motion. The court noted that the Federal Rules of

Civil Procedure “do not exempt offers of judgment from class actions,” refused to

strike an offer that was not before the Court, and found that because defendant “has

not moved for relief under Rule 68, the Court’s determination of the effectiveness

of the Offer would constitute an improper advisory decision.” Id. at *2.

      The Court should adopt the thorough analyses set forth in Davis and Northrup,

as well as in Taylor and Leahy-fernandez, and decline to “declare” FirstKey’s Offer

ineffective. These cases do not – as Plaintiff claims – simply turn on “procedural

concerns.” Mot. at 11. These cases implicate the judiciary’s power to issue advisory

opinions. “There may be no more unambiguous limitation on the power of the



4
 Although there are no facts here pled that could or would support a finding of
willfulness, it is worth noting that FirstKey offered the statutory maximum Plaintiff
could obtain without such a finding – or $500 (rather than $1,500). See 47 U.S.C.
§227(b)(3)(B).

                                         17
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 18 of 24




federal courts than that proscribing the entry of advisory opinions.” Crawley v. U.S.,

417 Fed. App’x 94, 95 (2d Cir. Apr. 5, 2011) (citing Letter from Chief Justice John

Jay and Associate Justices to President George Washington (Aug. 8, 1793)). For this

reason, courts refrain from “rendering impermissible advisory opinions and wasting

resources through review of potential or abstract disputes.” Nat’l Advert. Co., 402

F.3d at 1339.

      Moreover, Davis, Northrup, Taylor and Leahy-fernandez do not, as Plaintiff

argues, “fail to account” for the “dilemmas faced by class representatives when

presented with Rule 68 offers.” Mot. at 12. The whole point of a Rule 68 offer of

judgment is to encourage a plaintiff to meaningfully weigh whether her ultimate

recovery is likely to be more favorable than the terms of the Rule 68 offer. Rule 68

is designed to make plaintiffs “think very hard about whether continued litigation is

worthwhile; that is precisely what Rule 68 contemplates.” Leahy-fernandez, 2016

WL 1047159, at *1 (internal citation omitted).

      Finally, the additional cases Plaintiff summarily lists in bullet-point form

(Mot. at 8-11) do not support Plaintiff’s request that the Court “declare” the Offer

ineffective. Each case is out-of-circuit except Sampaio v. People First Recoveries,

LLC, No. 07-22436-CIV, 2008 WL 509255, at *1 (S.D. Fla. Feb. 19, 2008), and in

this 12 year-old case, the court specified no authority which allowed it to strike the


                                         18
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 19 of 24




Rule 68 offer of judgment, did not follow the plain language of Rule 68, and did not

acknowledge that the Advisory Committee had declined to exempt class actions

from Rule 68. Moreover, some of the listed cases do not even represent the latest

reasoning from their respective districts. For instance, Plaintiff cites Johnson v. U.S.

Bank Nat’l Ass’n, 276 F.R.D. 330, 335 (D. Minn. 2011). Mot. at 9. But last year, a

case from that district reached the opposite result. In Borup v. CJS Sols. Grp., LLC,

333 F.R.D. 142, 147 (D. Minn. 2019), the court declined to strike a Rule 68 offer of

judgment made to a named plaintiff, noting plaintiff “faces no meaningfully greater

cost-shifting risk in the face of the Offer of Judgment than he would if he brought

the action solely on his own behalf. A sword still dangles above his head, to be sure.

But it is precisely the sword Rule 68 intended, and is not made uniquely perilous by

[his] status as putative class representative.”5




5
 Plaintiff urges this Court to embrace the outlier Gilmore. Only four published cases
have cited to Gilmore. Three of them – Davis, Northrup, and Borup – rejected
Gilmore outright. And the fourth – Browne v. P.A.M. Transp., Inc., No. 5:16-CV-
5366, 2018 WL 5016108, at *1 (W.D. Ark. Oct. 16, 2018) – provides no help to
Plaintiff because the question presented in Browne was whether the court would
enforce a Rule 68 offer of judgment made to a proposed class member in addition to
the named plaintiff alone. Plaintiff’s argument that most courts take action on a
request to strike or declare ineffective a Rule 68 offer of judgment (Mot. at 11) is
not supported by the authority on which Plaintiff purports to rely. In fact, the
reasoning in Gilmore has been rejected by the majority of courts, including this one.
Taylor, at 2.

                                           19
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 20 of 24




IV.   The Court Has No Authority To Prospectively Allow Plaintiff To Accept
      Or Reject The Offer Following Class Certification

      The Motion alternatively (and self-servingly) requests that the Court create a

remedy out of whole cloth and – without any rule or procedural mechanism which

would allow the Court to do it – refashion the expired Offer and allow Plaintiff to

accept or reject it within 14 days of a decision on Plaintiff’s motion for class

certification. Mot. at 14. This “head’s I win, tails you lose” approach finds no support

in the law. Nor does Jones, another out-of-circuit decision cited by Plaintiff, provide

the Court with such authority. In Jones v. I.Q. Data Int’l, Inc., No. 1:14-CV-00130-

PJK, 2014 WL 6891205, at *1 (D.N.M. June 23, 2014), the court denied plaintiff’s

motion to strike defendant’s Rule 68 offer of judgment. With little reasoning, the

court stated the class certification motion, when timely filed, would “relate back to

the date of the initial complaint,” and that plaintiff could accept or reject the Rule 68

offer within fourteen days of a decision on class certification. Id. But Jones cited no

rule which permitted the court to act as it did, cannot be squared with the language

of Rule 68, and does not acknowledge the Advisory Committee’s rejection of a

“class action” exception to Rule 68. Id. The reasoning in Jones has also been

superseded by more recent authority from that same district court. Payne v. Tri-State

Careflight, LLC, No. CIV 14-1044 JB\KBM, 2019 WL 1242672, at *30 (D.N.M.

Mar. 16, 2019) (“The Federal Rules of Civil Procedure permit offers of judgment

                                           20
       Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 21 of 24




pursuant to rule 68 in putative class actions”). Therefore, Plaintiff has pointed to no

persuasive (or current) authority that would allow the Court to grant the relief she

requests. And indeed, there is none. The Offer has expired.

                                  CONCLUSION

      For the reasons stated above and in FirstKey’s Motion to Stay, FirstKey

respectfully submits the Court should grant the Motion to Stay and decline to rule

on Plaintiff’s Motion, but at the point at which the Court does address the Motion,

for the reasons stated herein, the Court should deny Plaintiff’s Motion. FirstKey

respectfully requests such other, further relief this Court deems just.




                                          21
      Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 22 of 24




Dated: May 11, 2020

                                 Respectfully submitted,

                                 /s/ Livia M. Kiser
                                 Harold E. Franklin (Ga. Bar No. 273416)
                                 KING & SPALDING LLP
                                 1180 Peachtree Street, N.E.
                                 Atlanta, GA 30309
                                 Phone: (404) 572-4600
                                 Fax: (404) 572-5100
                                 Email: hfranklin@kslaw.com

                                 Livia M. Kiser (pro hac vice)
                                 Rachael M. Trummel (pro hac vice)
                                 Andrew J. Chinsky (pro hac vice)
                                 KING & SPALDING LLP
                                 353 N. Clark Street, 12th Floor
                                 Chicago, IL 60654
                                 Phone: (312) 995.6333
                                 Email: lkiser@kslaw.com
                                 Email: rtrummel@kslaw.com
                                 Email: achinsky@kslaw.com

                                 Counsel for Defendant FirstKey Homes, LLC




                                    22
      Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 23 of 24




      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1B

       I hereby certify that the foregoing Defendant FirstKey Homes LLC’s
Opposition to Plaintiff’s Motion to Declare Ineffective Defendant’s Offer of
Judgment Dated March 13, 2020 has been prepared with one of the font and
point selections approved by the Court in Local Rule 5.1B.

                                    /s/ Livia M. Kiser
                                    Livia M. Kiser




                                      23
      Case 1:19-cv-01746-LMM Document 62 Filed 05/11/20 Page 24 of 24




                         CERTIFICATE OF SERVICE

       I hereby certify that, on this date, I electronically filed (or caused to be
electronically filed) the foregoing Defendant FirstKey Homes LLC’s Opposition
to Plaintiff’s Motion to Declare Ineffective Defendant’s Offer of Judgment
Dated March 13, 2020 with the Clerk of Court using the CM/ECF system that
automatically sends e-mail notification of such filing to all counsel of record.

      This 11th day of May 2020.



                                             /s/ Livia M. Kiser
                                             Livia M. Kiser




                                        24
